           Case 1:17-cr-00610-LGS Document 623 Filed 02/08/21 Page 1 of 5


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :
UNITED STATES,                                                 :
                                           Plaintiff,          :   17 Crim. 610-12 (LGS)
                                                               :
                           -against-                           :         ORDER
                                                               :
WILLIAM RAY,                                                   :
                                           Defendant.          :
------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Court is in receipt of the attached letter from Defendant, seeking (1)

compassionate release due to the presence of COVID-19 at FMC Oklahoma, the facility where he

is currently housed, and (2) an assignment to a residential reentry center or home placement for

the final portion of his sentence, which he contends has been delayed because FMC Rochester,

the facility at which he is designated for such placement, is not accepting inmate transfers due to

COVID-19. The Court denied Defendant’s first motion for compassionate release from FCI

Williamsburg on September 2, 2020 (Dkt. No. 595). It is hereby

        ORDERED that by February 19, 2021, the Government shall (1) file a response to this

application, including a summary of conditions related to COVID-19 at FMC Rochester and

FMC Oklahoma and (2) email Defendant’s current BOP medical records to the Chambers email

address.

        The Clerk of Court is respectfully directed to mail a copy of this Order to pro se

Defendant.

Dated: February 8, 2021
       New York, New York
Case 1:17-cr-00610-LGS Document 623 Filed 02/08/21 Page 2 of 5
Case 1:17-cr-00610-LGS Document 623 Filed 02/08/21 Page 3 of 5
Case 1:17-cr-00610-LGS Document 623 Filed 02/08/21 Page 4 of 5
Case 1:17-cr-00610-LGS Document 623 Filed 02/08/21 Page 5 of 5
